Citation Nr: 0605805	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-43 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the award of 
Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to October 1945.

The matter is before the Board of Veterans' Appeals (Board) 
from rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in August 2004, which granted the claim for 
DIC, and assigned an effective date of May 26, 2004.  The 
appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1991.

2.  In a January 1994 decision, the RO denied appellant's 
informal claim for death benefits because an application form 
was not received.  The appellant was notified of the decision 
but did not submit an application form or initiate an appeal.

3.  On May 26, 2004, the RO received the appellant's informal 
claim for DIC.

4.  A formal claim for DIC was received on June 4, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 26, 2004, 
for DIC benefits have not been met.  38 U.S.C.A. §§ 501(a), 
503, 5101, 5110(d), 7104 (West 2002); 38 C.F.R. § 3.1(p), 
3.151, 3.152, 3.155, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The appellant first raised her claim of entitlement to an 
earlier effective date by her October 2004 Notice of 
Disagreement, which was clearly after the appealed rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, in a July 2004 letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for DIC, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to submit any further evidence in her 
possession that pertains to the claim.

The appellant was also provided with a copy of the appealed 
rating decision, as well as a November 2004 Statement of the 
Case (SOC).  These documents provided her with notice of the 
law and governing regulations, to include the criteria for 
establishing an earlier effective date as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, she also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the appellant exists by deciding the 
claim.

With regard to the duty to assist, the record reflects that 
the information and evidence that have been associated with 
the claims file includes the veteran's service medical 
records, post-service medical records and examination 
reports, death notice, and letters from appellant.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the appellant.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.


Factual Background

During his lifetime, the veteran had established service 
connection for a psychiatric disorder, evaluated as 100 
percent disabling from May 1952.  The RO was notified by a VA 
nursing home that the veteran died on March [redacted], 1991.  A March 
19, 1991 letter was mailed to the appellant explaining the 
timing for filing claims for DIC, as well as the time limit 
for filing a claim for pension.  A VA Form 21-534 application 
was enclosed.  The appellant did not reply.

In November 1993, the RO received correspondence from the 
appellant.  She indicated that she would like to know whether 
she would be eligible for a "veteran widow pension."  She 
stated that she had been working, but was getting ready to 
retire at the end of December 1993.  In a November 24, 1993 
letter, the RO again explained the time limits for filing DIC 
claims and pension claims, and that such benefits could only 
be paid from the date the VA receives the claims if not filed 
within the pertinent time frame.  A VA Form 21-534 
application was enclosed.  The letter also advise the 
appellant that an earlier effective date for pension benefits 
might not be advantageous, and that the appellant should 
contact VA, her service organization or legal representative 
for advice before filing a claim for pension.

In January 1994, the RO advised the appellant that her claim 
was denied because she did not complete the VA Form 21-534 
sent to her.  This letter also notified the appellant that if 
"the information is received within one year from the date 
of our original request, your eligibility for benefits may be 
considered from the original date of your claim.  If not, 
your claim may only be considered from the date the 
information is received."  Appellate rights were enclosed.  
The letter also indicates that a copy was provided to the 
appellant's representative at the time, the North Carolina 
Division of Veterans Affairs.   

In February 1994, the appellant responded to the VA's January 
1994 letter.  She stated that she personally mailed the forms 
"around the fifteen [sic] of January."  She then stated, "I 
don't know why you haven't got it."  She added, "So what next 
I don't know."  The term "pull" is written on the lower part 
of the letter in handwriting.

The next correspondence in the claims file is an informal 
claim for DIC filed by the appellant's representative on May 
26, 2004.  On June 4, 2004, the appellant's formal 
application for DIC on VA Form 21-534 was received by the RO.  
Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
was established by an August 2004 rating decision, effective 
May 26, 2004.


Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

A claim by a surviving spouse for death pension benefits 
shall be considered to be a claim for DIC as well.  38 
U.S.C.A. § 5101(b) (West 2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for DIC 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

In the instant case, the appellant is not entitled to an 
effective date earlier than May 26, 2004 for her DIC claim.

At the outset, the November 1993 letter from the appellant to 
the RO clearly constitutes and informal claim for pension, 
thereby invoking consideration of 38 C.F.R. § 3.155(a) and 
triggering the RO's duty to forward an application form to 
the appellant.  The RO discharged this duty by forwarding a 
VA Form 21-534 application for pension and DIC to the 
appellant that same month.  

On January 29, 2004 the RO advised the appellant that the 
forms were not received and that her claim was denied.  She 
was further advised that the forms had to be received within 
one year from the original request for benefits to be paid 
from her original date of claim, otherwise her claim could 
only be considered from the date the information was 
received.  Appellate rights were provided and a copy of the 
letter was provided to her representative.  

The appellant contends that the VA failed in its duty to 
assist by not responding to the appellant's February 1994 
letter, where the appellant stated she had returned her 
application form during the preceding month.  In advancement 
of this argument, the appellant's representative contends 
that the VA should have forwarded a second application form 
for her completion.  

While the representative cites to 38 U.S.C.A. § 7722 (c) for 
the proposition that the duty to assist was not met, the 
Board finds that the RO properly discharged the duty to 
assist when it sent the application form shortly after the 
veteran's death in 1991, as well as in November 1993, after 
the appellant's inquiry.  Moreover, the duty was also 
discharged when the RO advised the appellant that the form 
was not received in January 1994.  The January 1994 letter 
further explained what was needed of the appellant to secure 
benefits and an effective date based on the current claim-
providing the information within one year of the letter.  A 
copy of the denial letter was also sent to her 
representative.  

The appellant's February 1994 letter does not identify the 
benefit being sought, nor does it indicate a desire for 
appellate review.  See 38 C.F.R. §§ 3.155, 20.201 (1994).  As 
such, it was not an informal claim nor a Notice of 
Disagreement, and there was no legal requirement for another 
form to be furnished to appellant.  

While the circumstances surrounding this case are 
unfortunate, the appellant's formal application was not 
received within one year of her November 1993 informal claim.  
Because the record does not contain an application form or 
formal claim for DIC compensation submitted prior to May 26, 
2004, the effective date for the award of DIC can be no 
earlier than the date of receipt of the current claim.  
38 U.S.C.A. § 5110.

Accordingly, the Board concludes that the date that the RO 
received the claim for DIC benefits in this matter, May 26, 
2004, is the appropriate date for the award of benefits.  
There is no basis for entitlement to a date earlier than May 
26, 2004, for the award of DIC benefits in this case.  38 
U.S.C.A. §§ 501(a); 5110(d) (West 2002); 38 C.F.R. § 3.400 
(2005).  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(an earlier effective date cannot be granted in the absence 
of statutory authority, which requires the filing of a 
claim).  


ORDER

An effective date earlier than May 26, 2004, for the award of 
DIC is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


